Name: Commission Regulation (EEC) No 1809/87 of 29 June 1987 adapting certain Regulations in the beef and veal sector in respect of the system of securities for agricultural products
 Type: Regulation
 Subject Matter: civil law;  animal product
 Date Published: nan

 Avis juridique important|31987R1809Commission Regulation (EEC) No 1809/87 of 29 June 1987 adapting certain Regulations in the beef and veal sector in respect of the system of securities for agricultural products Official Journal L 170 , 30/06/1987 P. 0023 - 0026 Finnish special edition: Chapter 3 Volume 23 P. 0211 Swedish special edition: Chapter 3 Volume 23 P. 0211 *****COMMISSION REGULATION (EEC) No 1809/87 of 29 June 1987 adapting certain Regulations in the beef and veal sector in respect of the system of securities for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 467/87 (2) and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (3), as last amended by Regulation (EEC) No 1181/87 (4), and in particular Article 30 thereof, Whereas Regulation (EEC) No 2220/85 laid down common detailed rules for the application of the system of guarantees for agricultural products; whereas in consequence, Commission Regulation (EEC) No 2182/77 (5), as last amended by Regulations (EEC) No 1431/87 (6), (EEC) No 732/78 (7), (EEC) No 2173/79 (8), (EEC) No 2374/79 (9), as last amended by Regulation (EEC) No 1429/87 (10), (EEC) No 985/81 (11), as last amended by Regulations (EEC) No 2624/85 (12), (EEC) No 2539/84 (13), (EEC) No 2670/85 (14), as last amended by Regulations (EEC) No 179/87 (15) and (EEC) No 3509/86 (16), as amended by Regulation (EEC) No 976/87 (17), all concerning sale of beef from intervention stocks, should be amended; whereas, given the level of certain securities, the percentages referred to in Articles 23, 24 and 25 of Regulation (EEC) No 2220/85 should be waived; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2182/77 is hereby amended as follows: 1. Article 4 (1) is replaced by the following: 'Article 4 1. A security intended to cover the processing of products shall be put up by the purchaser referred to in Article 3 with the competent authority of the Member State in which the processing is to take place, before taking over. The amount of the security can be differentiated in relation with the products offered for sale and their use. 2. Where Article 13 (3) of Regulation (EEC) No 1687/76 is applied, the meat can be taken over only when the intervention agency holding the products has received the certificate referred to in that paragraph.' 2. Article 5 (3) and (4) is replaced by the following: '3. As regards the security referred to in Article 4 (1), the manufacture of the products indicated in accordance with Article 3 (1) shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). Where the Regulation opening the sale stipulates that processing must be carried out by the applicant, this shall also constitute such a primary requirement. The additional time referred to in Article 22 (3) of Regulation (EEC) No 2220/85 shall apply only where the action attested by the evidence referred to in paragraph 2 above was taken by the time indicated in this paragraph. For the purposes of this Regulation, as regards the security referred to in Article 4 (1), (a) the 15 % provided for in Articles 23, 24 and 25 of the said Regulation shall be replaced by a flat-rate amount of 25 ECU per tonne; (b) the 10 %, 5 % and 2 % provided for in Article 23 (2) of the said Regulation shall be replaced by a flat-rate amount of 2,5 ECU per tonne. (1) OJ No L 205, 3. 8. 1985, p. 5.' 3. In Article 8, the following terminological changes are made: - in the German version, 'Kaution' is replaced by 'Sicherheit'; - in the Greek version, 'asfÃ ¡leia ' is replaced by 'engÃ ½isi'; - in the French version, 'caution' is replaced by 'garantie'; - in the Dutch version, 'waarborg' is replaced by 'zekerheid'; - in the Spanish version, 'fianza' is replaced by 'garantia'; - in the Portuguese version, 'cauÃ §ao' is replaced by 'garantio'. 4. Article 8a is deleted. Article 2 Article 5 of Regulation (EEC) No 732/78 is hereby replaced by the following: 'Article 5 1. Notwithstanding Commission Regulation (EEC) No 2173/79 (1), the security shall be required only if the products are purchased by an authorized agent. 2. In addition to the primary requirements referred to in Article 15 (3) of Regulation (EEC) No 2173/79, delivery to the armed forces or organizations of the Member States ranking as such shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (2). (1) OJ No L 251, 5. 10. 1979, p. 12. (2) OJ No L 205, 3. 8. 1985, p. 5.' Article 3 Regulation (EEC) No 2173/79 is hereby amended as follows: 1. The following terminological changes are made in: - Article 2, - the second subparagraph of Article 8 (2), and - Article 16 (2): - in the German version, 'Kaution' is replaced by 'Sicherheit'; - in the Greek version, 'asfÃ ¡leia' is replaced by 'engÃ ½isi'; - in the French version, 'caution' is replaced by 'garantie'; - in the dutch version, 'waarborg' is replaced by 'zekerheid'; - in the Spanish version, 'fianza' is replaced by 'garantia'; - in the Portuguese version, 'cauÃ §ao' is replaced by 'garantio'. 2. Article 15 is replaced by the following: 'Article 15 1. The security referred to in Article 2 (2) and Article 8 shall be 50 ECU per tonne. It shall ensure satisfaction of the obligations laid down in this Regulation and the conditions laid down in the contract of sale with the exception of those covered by a specific security. 2. The security shall be released forthwith if the purchase application or tender is not accepted. 3. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1) shall be: (a) a requirement not to withdraw the purchase application or tender; (b) payment for the quantity of the product fixed in the contract by the stipulated time limit; (c) taking over of the quantity paid. However, the payment requirement shall be deemed to have been met if more than 95 % of the quantity of the product stipulated in the contract is paid for. 4. Article 27 of Regulation (EEC) No 2220/85 shall apply only in the case referred to in Article 16 (2) (a). (1) OJ No L 205, 3. 8. 1985, p. 5.' 3. In Article 16: - the words 'and 3' in paragraph 1 are deleted, - paragraph 3 is deleted. 4. In Article 19 the second phrase is replaced by the following phrase: 'The modifications eventually necessary are operable within 15 working days following the date of the definitive invoice'. Article 4 The following Article 5a is hereby inserted in Regulation (EEC) No 2374/79: 'Article 5a: In addition to the primary requirements referred to in Article 15 (3) of Regulation (EEC) No 2173/79, use for the benefit of persons for whose needs welfare institutions or bodies as referred to in Article 1 (1) are responsible, shall constitute a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 (1). (1) OJ No L 205, 3. 8. 1985, p. 5.' Article 5 Regulation (EEC) No 985/81 is hereby amended as follows: 1. Article 3 is replaced by the following: 'Article 3 1. Notwithstanding Article 15 (1) of Regulation (EEC) No 2173/79, the amount of the security shall be fixed on the occasion of each sale. 2. A security to cover export of the products shall be put up by the purchaser before taking over. 3. As regards the security provided for in paragraph 2, export of the relevant products shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). Also, where the Regulation opening the sale provides for an obligation to import into a third country of specified destination, this shall also constitute a primary requirement within the meaning of the said Article 20. 4. Proper evidence of compliance with the abovementioned obligations shall be that provided for in Article 13 (4) of Regulation (EEC) No 1687/76. Such evidence shall be submitted within the time limits laid down in Article 31 of Regulation (EEC) No 2730/79. 5. For the purposes of this Regulation, as regards the security referred to in paragraph 2, (a) the 15 % provided for in Articles 23, 24 and 25 of Regulation (EEC) No 2220/85 shall be replaced by a flat-rate amount of 25 ECU per tonne; (b) the 10 %, 5 % and 2 % provided for in Article 23 (2) (b) of the said Regulation shall be replaced by a flat-rate amount of 2,5 ECU per tonne. (1) OJ No L 205, 3. 8. 1985, p. 5.' 2. Point (a) of Article 5 is deleted. The following terminological changes are made in point (b) of that Article: - in the German version, 'Kaution' is replaced by 'Sicherheit'; - in the Greek version, 'asfÃ ¡leia' is replaced by 'engÃ ½isi'; - in the French version, 'caution' is replaced by 'garantie'; - in the Dutch version, 'waarborg' is replaced by 'zekerheid'; - in the Spanish version, 'fianza' is replaced by 'garantia'; - in the Portuguese version, 'cauÃ §ao' is replaced by 'garantio'. Article 6 Article 5 of Regulation (EEC) No 2539/84 is hereby replaced by the following: 'Article 5 1. Notwithstanding Article 15 (1) of Regulation (EEC) No 2173/79, the amount of the security shall be fixed on the occasion of each sale. 2. For sales with the obligation to export the meat concerned, the following provisions shall apply: (a) A security covering the export of the products shall be put up by the purchaser before taking over. (b) As regards the security provided for at point (a), export of the products concerned shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). Also, where the Regulation opening the sale lays down the obligation to import the products into a third country of specified destination, this shall also constitute a primary requirement within the meaning of the said Article 20. (c) Proper evidence of compliance with the obligations referred to above shall be that provided for in Article 13 (4) of Commission Regulation (EEC) No 1687/76 (2). This evidence shall be provided within the deadlines laid down in Article 31 of Commission Regulation (EEC) No 2730/79 (3). (d) For the purpose of this Regulation, as regards the security referred to in point (a), 1. the 15 % provided for in Articles 23, 24 and 25 of Regulation (EEC) No 2220/85 shall be replaced by a flat-rate amount of 25 ECU per tonne; 2. the 10 %, 5 % and 2 % provided for in Article 23 (2) (b) of the said Regulation shall be replaced by a flat-rate amount of 2,5 ECU per tonne. 3. For sales with the obligation to process the meat concerned, the following provisions shall apply: (a) A security to cover the processing of the products shall be put up by the purchaser with the competent authority of the Member State in which the processing is to take place, before taking over. The amount of the security can be differentiated by product offered for sale and by use. (b) Where Article 13 (3) of Regulation (EEC) No 1687/76 applies, the meat can be taken over only when the intervention agency holding the products has received the certificate referred to in the said paragraph. (c) As regards the security referred to under point (a), the manufacture of the products referred to in the contract shall constitute a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85. Where the Regulation opening the sale stipulates that the processing must be carried out by the applicant, this shall also constitute a primary requirement. (d) The additional time limit referred to in Article 22 (3) of Regulation (EEC) No 2220/85 shall apply only where the action attested by the evidence of processing was taken within the original time limit set for its production. (e) For the purposes of this Regulation: 1. the 15 % provided for in Articles 23, 24 and 25 of Regulation (EEC) No 2220/85 shall be replaced by a flat-rate amount of 25 ECU per tonne; 2. the 10 %, 5 % and 2 % provided for in Article 23 (2) (b) of the said Regulation shall be replaced by a flat-rate amount of 2,5 ECU per tonne. (1) OJ No L 205, 3. 8. 1985, p. 5. (2) OJ No L 190, 14. 7. 1976, p. 1. (3) OJ No L 317, 12. 12. 1979, p. 1.' Article 7 Regulation (EEC) No 2670/85 is hereby amended as follows: 1. Article 7 (1) and (2) is replaced by the following: 1. The amount of the security referred to in Article 3 (1) of Regulation (EEC) No 985/81 shall be 250 ECU per tonne. The amount of the security referred to in Article 3 (2) of the said Regulation shall be: - 1 200 ECU per tonne of bone-in meat, - 3 750 ECU per tonne of boned meat. 2. The primary requirement of payment referred to in Article 15 (3) (b) of Regulation (EEC) No 2173/79 shall be replaced by the primary requirement to put the security referred to in Article 9'. 2. The following subparagraph is added to Article 9 (1): 'The primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1) shall be the payment of the price within the time limit referred to in paragraph 2. (1) OJ No L 205, 3. 8. 1985, p. 5.' 3. In Article 7 (3) and Article 9 (1) the following terminological changes are made: - in the German version, 'Kaution' is replaced by 'Sicherheit'; - in the Greek version, 'asfÃ ¡leia' is replaced by 'engÃ ½isi'; - in the French version, 'caution' is replaced by 'garantie'; - in the Dutch version, 'waarborg' is replaced by 'zekerheid'; - in the Spanish version, 'fianza' is replaced by 'garantÃ ­a'; - in the Portuguese version, 'cauÃ §Ã £o' is replaced by 'garantia'. Article 8 Regulation (EEC) No 3905/86 is hereby amended as follows: 1. Article 4 is replaced by the following: 'Article 4 1. Notwithstanding Article 15 (1) of Regulation (EEC) No 2173/79, the amount of the security shall be 150 ECU per tonne. The primary requirement of payment referred to in Article 15 (3) (b) of Regulation (EEC) No 2173/79 shall be replaced by the primary requirement to put up the security referred to in Article 6. 2. A security to cover import into Peru shall be put up by the purchaser before the products are taken over. The amount of the security shall be 260 ECU per 100 kilograms. 3. As regards the security referred to in paragraph 2, the provisions of Article 3 (3), (4) and (5) of Commission Regulation (EEC) No 985/81 (1) shall apply mutatis mutandis. (1) OJ No L 99, 10. 4. 1981, p. 38.' 2. Article 6 (3) is replaced by the following: '3. The primary requirement of the security referred to in paragraph 1, within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1), shall be the payment of the price within the time limit referred to in paragraph 2. (1) OJ No L 205, 3. 8. 1985, p. 5.' Article 9 This Regulation shall enter into force on 1 August 1987. It shall apply to the securities put up from that date onwards - for contracts concluded from that date orwards under sales opened by Regulations (EEC) No 2670/85 and (EEC) No 3905/86, - under other sales by Regulation opened after that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 48, 17. 2. 1987, p. 1. (3) OJ No L 205, 3. 8. 1985, p. 5. (4) OJ No L 113, 30. 4. 1987, p. 31. (5) OJ No L 251, 1. 10. 1977, p. 60. (6) OJ No L 136, 26. 5. 1987, p. 26. (7) OJ No L 99, 12. 4. 1978, p. 14. (8) OJ No L 251, 5. 10. 1979, p. 12. (9) OJ No L 272, 30. 10. 1979, p. 16. (10) OJ No L 137, 26. 5. 1987, p. 19. (11) OJ No L 99, 10. 4. 1981, p, 38. (12) OJ No L 250, 19. 9. 1985, p. 30. (13) Oj No L 238, 6. 9. 1984, p. 13. (14) OJ No L 253, 24. 9. 1985, p. 8. (15) OJ No L 21, 23. 1. 1987, p. 27. (16) OJ No L 364, 23. 12. 1986, p. 17. (17) OJ No L 92, 4. 4. 1987, p. 10.